PER CURIAM.
Jerry Allen Mark, the respondent attorney, was convicted June 22,1976, of murder in the first-degree in each of four cases. On the basis of those convictions we temporarily suspended his license to practice law on August 27, 1976. On July 9, 1976, he was sentenced to life imprisonment for these crimes. We affirmed his conviction in State v. Mark, 286 N.W.2d 396 (Iowa 1979), and denied his petition for rehearing February 14, 1980. That opinion sets forth the factual details of these crimes in detail. They need not be repeated here.
Mark continues to deny his involvement in the murders. He nevertheless stands convicted of them. These felony convictions justify and demand revocation of his license to practice law. § 610.24(1), The Code 1979; DR1-102(A)(3), (5) and (6).
LICENSE REVOKED.